Back to Form 8-K Exhibit Medicaid HMO Contract HealthEase of Florida, Inc. AHCA CONTRACT NO. FA619 AMENDMENT NO. 4 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the “Vendor” or "Health Plan", is hereby amended as follows: 1. Attachment I, Scope of Services, is hereby amended to include Exhibit II-B, Second Revised Capitation Rates, attached hereto and made a part of the Contract. All references in the Contract to Exhibit II-A, Revised Capitation Rates, shall hereinafter also refer to Exhibit II-B, Second Revised Capitation Rates, as appropriate. 2. Attachment II, Medicaid Prepaid Health Plan Model Contract, Section V, Covered Services, Item B, Optional Services, is hereby deleted in its entirety and replaced with the following: B.Optional Services The Plan shall offer the following services within all applicable Medicaid guidelines: Covered Not Covered Dental Services X Transportation Services X (Dade only) 3. Attachment II, Medicaid Prepaid Health Plan Model Contract, Section V, Covered Services, Item C, Expanded Services, sub-item 2 is hereby deleted in its entirety and replaced with the following: 2.The following is a list of the Health Plan’s Expanded Services: a. Annual comprehensive oral exam, x-rays (one per year), 2 cleanings per year, silver amalgam fillings, one periodontic deep cleaning per year, 2 periodontic scaling and root planning per year; b. Up to $25 credit per household each month for selected over the counter drugs and/or health supplies; c. Unlimited eye exams and eyeglasses, if medically necessary; d. Free approved round trip transportation to medical appointments (Dade County only); e.
